Lairy, J.
— The. judgment from which this appeal was taken was rendered by the circuit court of Tippecanoe county on appeal from an order of the board of commissioners of that county ordering the improvement, by grading and graveling, of a certain highway located in Tippecanoe township.
The record shows that the highway described in the petition is less than three miles in length, connecting at *605each end with an improved highway, and that the proceedings before the board of commissioners were conducted under the provisions of the statute of this state relative to the improvement of public highways not exceeding three miles in length. The proceedings before the board resulted in a final order directing the improvement of the highway, from which an appeal was taken to the circuit, court, where such proceedings, were had as resulted in the cause being remanded to the board of commissioners with.directions to- set aside all proceedings subsequent to the filing of the original report of the viewers and for further proceedings in accordance with law.
1. Appellants, filed -no motion for a new trial, and no motion to- modify the judgment was made. The questions which appellants seek to present are such as should have been made- grounds for a. motion for a new trial, or raised by a motion to modify the judgment. As neither of such motions was made, and as the questions cannot be presented by original assignments of error, nothing is before this court for decision.
2. The presumption in favor of the action of the trial court prevails in this court until reversible error is shown. As no error is pointed out, the judgment is affirmed.
Note. — Reported in 120 N. E, 657.